DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed January 14, 2021.
Claims 1, 3-4, and 6-17 have been amended.
Claims 2 and 5 have been cancelled.
Claims 1, 3-4, and 6-17 are currently pending and have been examined.
Response to Arguments
The corrected drawings filed January 14, 2021 have been accepted and the previous drawing objection has been withdrawn.
The previous claim interpretation under 35 USC 112(f) and the corresponding rejections under 35 USC 112(b) and 35 USC 112(a) have all been withdrawn in response to the submitted amendments.
Applicant’s arguments filed January 14, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
For Step 2A, prong one, the Examiner argues that the claims are directed to (1) a method of organizing human activity, and (2) a mental process. Applicant disagrees on both counts. The present claims are not directed to a method of organizing human activity because in claim 1, a placement position for a moving vehicle is set (see the last clause of the claim). While human input is partially involved in claim 1, the users are not governed or regulated with rules or instructions. Instead, the final step in claim 1 is a function of setting a specific location for the moving vehicle. Thus, human activity is not organized in claim 1 because it is the moving vehicle that is being controlled, not the individual users.
Examiner respectfully disagrees. According to the broadest reasonable interpretation the moving vehicle is not limited to an unmanned or autonomous vehicle. Just because a vehicle is moving does not mean that it is not controlled by a driver. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing riding points for a user based on acquired user attributes. Setting a placement position is an instruction provided to a human driver and therefore the identified idea is a method of organizing human activity.

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
Similarly, the present claims are not directed to a mental process because it would be highly impractical to attempt to perform the subject matter of claim 1 mentally. As explained in MPEP 2106, "[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." In the present case, claim 1 recites "calculate, based on (i) a moving distance of the user from a current position of the user to a position indicated by a position information of the user and (ii) a score corresponding to the attribute information, a moving cost that is a cost needed for the user to move the moving distance" and "determine, based on the calculated moving cost, a placement position in which a virtual riding point that corresponds to a riding point that is used for the user to ride in a moving vehicle and that is virtually set is placed." At the very least, it would be impractical to determine a placement position based on the factors calculated in claim 1.
Examiner respectfully disagrees. The instant claims recital of a computer is merely the use of a computer as a tool for improved performance when calculating an optimal travel solution. Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. Even if the claimed calculation is impractical or inefficient when performed by a human this does not make the underlying abstract idea less abstract. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)). 

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
For Step 2A, prong two, the Examiner's comments on pages 9-10 are very general and do not refer to the present claims. Claim 1 is directed to a practical application when it is read as a whole because it provides an improvement to bus ride-hailing technology. The present disclosure teaches that the claimed subject matter can optimize virtual bus stops when a plurality of users request a ride on the bus by accounting for a degree of difficulty that each user has in reaching a designated virtual bus stop. Thus, virtual bus stops can be set in a manner that is more convenient for users, particularly for users who may be elderly and/or have a physical disability. Thus, any alleged abstract idea in claim 1 is integrated into a practical application. A purely abstract idea could not achieve such particular benefits. The same reasoning applies to the other claims as well.
Examiner respectfully disagrees. First, the independent claim as a whole is silent as to both buses and as to any actual hailing by a user, therefore the any alleged improvement to “bus ride-hailing technology” does not appear to be claimed. Second, there are no claimed bus stops and there is only a single claimed user, therefore any alleged optimization of bus stops and a plurality of users does not appear to be claimed. Third, the broadest reasonable interpretation of an attribute, as recited in the independent claims, does not limit attributes to characteristics relating to “a degree of difficulty that each user has in reaching a designated virtual bus stop” as alleged by Applicant. Fourth, the increased convenience of users argued by Applicant is really, at best, an improvement to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). Finally, merely reciting an idea that has “particular benefits” does not necessarily amount to a practical application, which weighs the specific considerations outlined in MPEP 2106.04(d) and addressed in the Step 2A prong two section of the rejection.

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-4, and 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 3-4, and 6-15 recite a combination of devices and therefore recite a machine.
Claims 16 recite a series of steps and therefore recite a process.
Claims 17 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 16, and 17, as a whole, are directed to the abstract idea of deciding a riding point for a user based on user attributes, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing riding points for a user based on acquired user attributes. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by using observing or evaluating user attributes and using judgement or opinion to decide a riding point. The method of organizing human activity and mental process of “deciding a riding point for a user based on user attributes,” is recited by claiming the following limitations: acquiring attribute information, calculating a moving cost, and deciding a placement position of a riding point. The mere nominal recitation of a non-transitory computer readable medium and a computer does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
Claims 3-4, 6-13 and 15, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: accepting a riding reservation, an instruction to send a vehicle, calculating a moving cost, minimizing the sum total of moving costs, determining the number of placement positions, determining waiting time, determining a destination placement position, placing a placement position, determining a placement position based on time, determining a predetermined position based on cost, and showing the user the placement position.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 16, and 17 recite the additional elements: a non-transitory computer readable medium and a computer which are used to perform the acquiring and deciding steps. These a non-transitory computer readable medium and a computer limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of ride pooling in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing on-demand 
Alice/Mayo Framework Step 2B:
Claims 1, 16, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a non-transitory computer readable medium and a computer. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting acquiring information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and deciding information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a non-transitory computer readable medium (Specification p. 131-132) and a computer (Specification p. 131-132). The claims limit the field of use by reciting riding in a vehicle. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their 
Remaining Claims:
With regards to Claim(s) 14, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by West et al. (U.S. P.G. Pub. 2018/0156623 A1), hereinafter West.

Claim 1.
West discloses an information processing apparatus comprising:
a processor (West [0108] processor) programmed to:
acquire attribute information on a user (West [0032] user profiles include various preferences of the user including walking speed and the maximum distance the user will walk; [0033] route engine may retrieve the user profile); 
calculate, based on (i) a moving distance of the user from a current position of the user to a position indicated by a position information of the user and (ii) a score corresponding to the attribute information, a moving cost that is a cost needed for the user to move the moving distance (West [0033] user profile may include a maximum walking distance wherein all determined alternative locations are less than the maximum walking distance; [0034] calculate a fare from the determined locations; [0044] user profile may be used to determine what conditions the user would like to be recommended intermediate or alternative locations; [0050] there may be multiple maximum distances based on conditions; [0051] cost data from a user profile may be dependent on conditions; [0052] condition engine may determine if conditions are associated with a transportation request; [0053] traffic condition; [0054] event condition; [0055] weather condition; [0056] high cost condition; [0064]-[0065] select locations based on conditions); and
determine, based on the calculated moving cost, a placement position in which a virtual riding point that corresponds to a riding point that is used for the user to ride in a moving vehicle and that is virtually set is placed (West [0035] select the determined location that will result in the lowest cost ride; [0075] prompt user if they would walk outside an area with a traffic condition; [0076] present user locations outside the traffic condition; [0083], [0090], [0100] determine a plurality of locations; [0085], [0094], [0103] select a location based on the user profile).

Claim 3.
West discloses all of the elements of claim 1, as shown above. Additionally, West discloses:
wherein, when a riding reservation for the moving vehicle made by the user is accepted, the processor determines the movement cost based on the moving distance of the user to a position indicated by desired riding position information as the position information, and the score corresponding to the attribute information, wherein the desired riding position information indicates a position desired by the user to ride in the moving vehicle and was designated by the user at the time of the riding reservation (West [0033] user profile may include a maximum walking distance wherein all determined alternative locations are less than the maximum walking distance; [0034] calculate a fare from the determined locations; [0044] user profile may be used to determine what conditions the user would like to be recommended intermediate or alternative locations; [0050] there may be multiple maximum distances based on conditions; [0051] cost data from a user profile may be dependent on conditions; [0052] condition engine may determine if conditions are associated with a transportation request; [0053] traffic condition; [0054] event condition; [0055] weather condition; [0056] high cost condition; [0064]-[0065] select locations based on conditions).

Claim 4.
West discloses all of the elements of claim 1, as shown above. Additionally, West discloses:
wherein, when an instruction to send the moving vehicle to a current position of the user given by the user is accepted, the processor determines the placement position based on, the moving distance of the user to a position indicated by current position information as the position information, and the score corresponding to the attribute information, wherein the current position information indicates the current position (West Fig. 3, [0036] user may accept the location; [0037] dispatch a vehicle to the selected location when the user accepts the offer; [0068] offer selected locations; [0068], [0075] user may accept the offer to walk to a location; [0096] user may accept or reject the offer; [0069], [0097] provide instructions based on acceptance or rejection).

Claim 8.
West discloses all of the elements of claim 1, as shown above. Additionally, West discloses:
wherein the processor determines, based on the moving cost, a predetermined number of the placement positions (West [0057]-[0058] location engine determines one or more location different from the origin which may be stops or stations close to the origin; [0060] location engine selections the location form the predetermined locations by minimizing cost; [0061] determine expected cost of the determined locations).

Claim 9.
West discloses all of the elements of claim 1, as shown above. Additionally, West discloses:
wherein, when a virtual riding point is placed, the processor determines, based on a waiting time of the user estimated at the placement position in which the virtual riding point was placed, a placement position in which the virtual riding point is to be placed, wherein the waiting time is estimated based on speed of the moving vehicle, a distance from a current position of the moving vehicle to the virtual riding point, moving speed of the user, and a distance from a current position of the user to the virtual riding point (West [0031], [0035], [0041], [0060] select location to minimize total time spent waiting; [0048] profile includes walking speed; [0061], [0063], [0101], [0102] determine an arrival estimate from ridesharing service and determine arrival of a user at each location; [0067], [0070], [0085], [0103] determine estimated wait time for each location; [0091], [0101] vehicle arrival time; [0093], [0102] user arrival time at pickup location).

Claim 10.
West discloses all of the elements of claim 1, as shown above. Additionally, West discloses:
wherein, when a destination designated by the user is accepted, the processor determines the placement position based on the destination designated by the user and the calculated moving cost (West Fig. 3, [0036] user may accept the location; [0037] dispatch a vehicle to the selected location when the user accepts the offer; [0068] offer selected locations; [0068], [0075] user may accept the offer to walk to a location; [0096] user may accept or reject the offer; [0069], [0097] provide instructions based on acceptance or rejection).

Claim 11.
West discloses all of the elements of claim 10, as shown above. Additionally, West discloses:
wherein the processor determines, regarding the moving vehicle, the placement position in which the virtual riding point that corresponds to the riding point that is used to ride in the moving vehicle associated with the destination and that is virtually set is placed (West [0035] select the determined location that will result in the lowest cost ride; [0075] prompt user if they would walk outside an area with a traffic condition; [0076] present user locations outside the traffic condition; [0083], [0090], [0100] determine a plurality of locations; [0085], [0094], [0103] select a location based on the user profile).

Claim 12. 
West discloses all of the elements of claim 1, as shown above. Additionally, West discloses:
wherein, when an expected departure time of the user or a desired arrival time to the destination is designated by the user, the processor determines the placement position based on the expected departure time or the desired arrival time designated by the user, and the calculated moving cost (West [0031], [0035], [0041], [0060] select location to minimize total time spent waiting; [0048] profile includes walking speed; [0061], [0063], [0101], [0102] determine an arrival estimate from ridesharing service and determine arrival of a user at each location; [0067], [0070], [0085], [0103] determine estimated wait time for each location; [0091], [0101] vehicle arrival time; [0093], [0102] user arrival time at pickup location).

Claim 13.
West discloses all of the elements of claim 12, as shown above. Additionally, West discloses:
wherein the processor determines, as the placement position, a predetermined position from among the positions in which the moving vehicle can arrive within a predetermined time after the expected departure time of the user, on a basis of the moving cost calculated based on the moving distance of the user to the position, as a position indicated by the position information of the user, in which the moving vehicle can arrive within the predetermined time after the expected departure time of the user, and the score corresponding to attribute information (West [0031], [0035], [0041], [0060] select location to minimize total time spent waiting; [0048] profile includes walking speed; [0061], [0063], [0101], [0102] determine an arrival estimate from ridesharing service and determine arrival of a user at each location; [0067], [0070], [0085], [0103] determine estimated wait time for each location; [0091], [0101] vehicle arrival time; [0093], [0102] user arrival time at pickup location).

Claim 15.
West discloses all of the elements of claim 1, as shown above. Additionally, West discloses:
wherein the processor is programmed to instruct a display to display to the user the information related to the placement position determined by the processor (West Fig. 5, Fig. 8 Item 813, Fig. 9 Item 911 [0076], [0095], [0104] user is presented locations to consider walking to).

Claim 16.
West discloses all of the elements of claim 16 as shown above in claim 1.

Claim 17.
West discloses all of the elements of claim 17 as shown above in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Racah et al. (U.S. 9,562,785 B1), hereinafter Racah.

Claim 6.
West discloses all of the elements of claim 1, as shown above. However, West does not disclose the following limitation, but Racah teaches:
wherein the processor determines the placement position such that a sum total of the moving cost of each of a plurality of the users is a minimum (Racah (Col. 14 Lines 15-43) vehicle is assigned based on minimal cost; (Col. 20 Lines 41-56) select route that minimizes cost).
One of ordinary skill in the art would have recognized that applying the known technique of minimizing a total cost of Racah to West would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Racah to the teaching of West would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such minimizing total cost rather than only minimizing individual cost Further, applying minimizing total cost to West, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient driver assignments to maximize the satisfaction of all passengers.

Claim 7.
West discloses all of the elements of claim 6, as shown above. However, West does not disclose the following limitation, but Racah teaches:
wherein the processor determines, as the placement position from among the positions indicated by the position information, a position in which the sum total of the moving cost of each of the plurality of the users is the minimum (Racah (Col. 14 Lines 15-43) vehicle is assigned based on minimal cost; (Col. 20 Lines 41-56) select route that minimizes cost).
One of ordinary skill in the art would have been motivated to include the teachings of Racah in the system of West for the same reasons discussed above in claim 6.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Racah further in view of Lerenc et al. (U.S. P.G. Pub. 2013/0159028 A1), hereinafter Lerenc, in view of Eramian (U.S. P.G. Pub. 2015/0095198 A1), hereinafter Eramian, in view of Bellotti et al. (U.S. P.G. Pub. 2018/0238694 A1), hereinafter Bellotti.

Claim 14.
West discloses all of the elements of claim 1, as shown above. However, West does not disclose the following limitation, but Racah teaches:
wherein, as the attribute information on the user, the processor is programmed to acquire 
age information on the user (Racah (Col. 9 Lines 30-35) age), 
One of ordinary skill in the art would have been motivated to include the age information of Racah in the user profile of West to allow passengers to indicate if they are unwilling to walk because of their age rather than a preference thereby increasing passenger satisfaction with their ride. It would have been obvious to one of ordinary skill in the art before the effective filing date to include age information as taught by Racah in the user profile of West, since the claimed invention is merely a combination of old elements in the art of transportation planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of West’s system with the improved functionality to increase customer satisfaction with their assigned transportation.
West does not disclose the following limitation, but Lerenc does:
gender information (Lerenc [0026] passenger parameters include gender), 
One of ordinary skill in the art would have been motivated to include the gender information of Lerenc in the user profile of West to allow passengers to request a gender of fellow passengers or drivers thereby increasing passenger satisfaction with their ride. It would have been obvious to one of ordinary skill in the art before the effective filing date to include gender information as taught by Lerenc in the user profile of West, since the claimed invention is merely a combination of old elements in the art of transportation planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of West’s system with the improved functionality to increase customer satisfaction with their assigned transportation.
West does not disclose the following limitation, but Bellotti does:
information related to a health condition (Bellotti [0051], [0054], [0066] generate a health rating related to walking), 
One of ordinary skill in the art would have been motivated to include the health information of Bellotti in the user profile of West to allow passengers to indicate if they are unwilling to walk because of a health condition rather than a preference thereby increasing passenger satisfaction with 
West does not disclose the following limitation, but Racah teaches:
information on a physical disability (Racah (Col. 9 Lines 30-35) disability), and 
One of ordinary skill in the art would have been motivated to include the age information of Racah in the user profile of West to allow passengers to indicate if they are unwilling to walk because they are disabled rather than a preference thereby increasing passenger satisfaction with their ride. It would have been obvious to one of ordinary skill in the art before the effective filing date to include disability information as taught by Racah in the user profile of West, since the claimed invention is merely a combination of old elements in the art of transportation planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of West’s system with the improved functionality to increase customer satisfaction with their assigned transportation.
West does not disclose the following limitation, but Eramian does:
information indicating whether or not an infant accompanies the user (Eramian [0070] user may set a preference to avoid foot travel if traveling with children).
One of ordinary skill in the art would have been motivated to include the child information of Eramian in the user profile of West to allow passengers to avoid having to carry a tired or slow moving child in order to reach a pickup location at the specified time. It would have been obvious to one of ordinary skill in the art before the effective filing date to include child information as taught by Eramian in the user profile of West, since the claimed invention is merely a combination of old elements in the art of transportation planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628